DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wudtke (US Pub. No. 2008/0268944 A1).
As per claim 1, Wudtke teaches an electronic gaming system (abstract and Fig. 1A) comprising: a gaming cabinet (Fig. 1A, item 14 and paragraph [0030] see at least main cabinet.  Additionally see item 12 for the top box.); a display mounting structure mounted to the gaming cabinet (Fig. 1A, item 12 and paragraph [0030] see top box); a variable position display mounted to the display mounting structure and operable to display a game (Figs. 1A-6 and paragraphs [0031]-[0033] and [0036]-[0040] describes various ways wherein either the top box, the secondary display, or both are moved relative to the gaming machine including a rotating top box (Fig. 5A) with the top box including a display (paragraph [0038]) or the top box is extendable to reveal a secondary display (Figs. 1A-1B).  Further the secondary display moves such as by rotating (Fig. 2C) after the top box moves to reveal the display (Figs. 2A-2B) or the secondary display is extendable with multiple displays (Figs. 3A-3C)); a housing operable to retractably extend an extendable display screen (Figs. 1A-4C and paragraphs [0031]-[0033] and [0036]-[0040] describes various ways wherein either the top box (which includes a display paragraph [0038]), 
As per claim 2, Wudtke teaches a gaming system wherein the game program, when executed, causes the processor to detect a game instance (paragraphs [0066]-[0067] and claims 8-10 and 14-16 describes triggering events which cause the movement of the top box and the secondary display including game triggering events such as the start of a secondary game or a certain winning outcome in a game), detect the first position (paragraph [0033] includes a sensor to determine position in order to detect when the display goes from a first position to a second final position), and drive the display mounting structure to position the variable position display from the first position to the second position based on a gaming event (Figs. 1A-4C and paragraphs [0031]-[0033] and [0036]-[0040] describes various ways wherein either the top box, the secondary display, or both are moved relative to the gaming machine including the top box being extendable to reveal a secondary display (Figs. 1A-1B).  Further the secondary display moves such as by rotating (Fig. 2C) after the top box moves to reveal the display (Figs. 2A-2B) or the secondary display is extendable with multiple displays (Figs. 3A-3C)).
As per claim 3, Wudtke teaches a gaming system further comprising an orientation detecting device operable to detect at least one of a position and orientation of the variable position display relative to the extendable display screen, and extend a secondary extendable display screen with respect to the extendable display screen to align with the variable position display (Figs. 4B-4C wherein the top box is positioned upwards and two secondary display are extended outwards based on positions).
As per claim 4, Wudtke teaches a gaming system wherein the game program, when executed, causes the processor to drive the display mounting structure to translate, rotate, tilt, or some combination of translation, rotation or tilting (Figs. 1A-4C), the variable position display based on one or more gaming conditions (paragraphs [0066]-[0067] and claims 8-10 and 14-16 describes triggering 
	As per claim 5, Wudtke teaches a gaming system wherein the game program, when executed, causes the variable position display to translate toward, away or vertically parallel with respect to the gaming cabinet (paragraph [0041] secondary display is tilted towards a player).
	As per claim 6, Wudtke teaches a gaming system wherein the game program, when executed, causes the variable position display to rotate through 360 or more degrees of rotation, between at a first orientation and a second orientation with respect to the gaming cabinet (Figs. 2A-2D and paragraph [0033] rotates around from a first position back to the same position after rotating).
	As per claim 7, Wudtke teaches a gaming system wherein the game program, when executed, causes the variable position display to rotate through a plurality of increments of rotation, between at a first orientation and a second orientation with respect to the gaming cabinet (Figs. 2A-2D and paragraph [0033] rotates around from a first position back to the same position after rotating).
	As per claim 8, Wudtke teaches a gaming system wherein the game program, when executed, causes the variable position display to tilt toward the gaming cabinet (paragraph [0041] secondary display is tilted away from a player with the gaming cabinet being one where a player stands in front therefore the display is tilting in the opposite direction of the player and that would be the gaming cabinet).
	As per claim 9, Wudtke teaches a gaming system wherein the game program, when executed, causes the extendable display screen to retract relative to the housing, while the variable position display is rotating with respect to the gaming cabinet (Figs. 4A-4C top box (which includes a display (paragraph [0038]) extends outwards revealing the secondary display which then rotates).
	As per claim 10, Wudtke teaches a gaming system wherein the game program, when executed, causes the extendable display screen to extend relative to the housing when the variable position 
	As per claim 11, Wudtke teaches a gaming system wherein the display mounting structure is operatively connected to a track arranged with the gaming cabinet that allows the variable position display to translate horizontally (Figs. 3A-3C and paragraphs [0032] and [0036] secondary display is extends outwards with paragraph [0032] showing a track system used to move components in the gaming system).
	As per claim 12, Wudtke teaches a gaming system wherein the display mounting structure includes at least one of a telescoping structure and an articulating arm operable to extend or retract with respect to the gaming cabinet (Fig. 6 and paragraph [0041] see extendable struts which operate to extend, or telescope out, the top box and would retract and an articulating arm to rotate the secondary display).
	As per claim 13, Wudtke teaches a gaming system wherein the telescoping structure includes a sequence of nested structures to extend or retract.  (Fig. 6 and paragraph [0041] see extendable struts which operate to extend, or telescope out, the top box with at least two or a sequence wherein the rods extends upwards and therefore were nested in the structure).
	As per claim 14, Wudtke teaches a gaming system wherein the articulating arm is operable to rotate the variable position display (Fig. 6 and paragraph [0041] see extendable struts which operate to extend, or telescope out, the top box and would retract and an articulating arm to rotate the secondary display).
	As per claim 16, Wudtke teaches a gaming system wherein the game program, when executed, causes the variable position display to move asynchronously with the extendable display screen (Figs. 4A-4C top box extends and then the secondary display rotates).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wudtke (US Pub. No. 2008/0268944 A1) in view of Massing et al. (US Pub. No. 2012/0220353 A1 hereinafter referred to as Massing).
	As per claim 15, Wudtke does not teach a gaming system wherein the game program, when executed, causes the extendable display screen to align with the variable position display to provide a seamless display.  However, Massing teaches a gaming system comprising a display screen which physically changes shape (abstract) wherein in one configuration the gaming screen modifies its shape to create a seamless surface with a second display (Figs. 5A-5D and paragraphs [0060]-[0061]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wudtke with Gura, since Wudtke is modifiable to include a configuration wherein the displays create a seamless display surface when moved since this would allow for a larger game presentation to be presented without having to be visually broken up between displays.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wudtke (US Pub. No. 2008/0268944 A1) in view of Gura et al. (US Pub. No. 2011/0212785 A1 hereinafter referred to as Gura).
As per claim 18, Wudtke does not teach a gaming system wherein the display screen is a first extendable display screen, and wherein the game program, when executed, causes the processor to move a second extendable display screen with respect to a different electronic gaming system in response to a game event occurring at the game.  However, Gura teaches a shared bonus game event wherein displays are controlled to display a shared presentation in order to communicate the bonus game across gaming machines (abstract, Figs. 3 and 5A-5D and claim 10).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wudtke with Gura, since Wudtke is modifiable to include shared secondary game presentation, including using 
	As per claim 19, Wudtke does not teach a gaming system wherein the game program, when executed, causes the first extendable display screen to move asynchronously with respect to the second extendable display screen.  However, Gura teaches a shared bonus game event wherein displays are controlled to display a shared presentation in order to communicate the bonus game across gaming machines (abstract, Figs. 3 and 5A-5D and claim 10) wherein the presentation moves from one display to another (Figs. 5A-5D and paragraph [0024])).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wudtke with Gura, since Wudtke is modifiable to include shared secondary game presentation, including using disclosed presentation methods of Wudtke, in order to draw extra attention to the bonus game and therefore excite other players who become aware that someone was able to win the secondary game.  As per the timing this is an obvious design choice regarding how the operator wishes to communicate the bonus event either timing it to move across the bank of gaming machines (paragraph [0023] of Gura) or presented on two or more at the same time (paragraph [0024] of Gura) since it is known a presentation involving a wavelike moving event is effective as is multiple gaming machines presenting at the same time which provides a cooperative look.
	As per claim 20, Wudtke does not teach a gaming system wherein the game program, when executed, causes the first extendable display screen to move synchronously with respect to the second extendable display screen.  However, Gura teaches a shared bonus game event wherein displays are controlled to display a shared presentation in order to communicate the bonus game across gaming machines (abstract, Figs. 3 and 5A-5D and claim 10) wherein the instance of the presentation is presented on two or more displays (paragraph [0025])).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wudtke with Gura, since .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beadell et al. (US Pub. No. 2008/0113821 A1) teaches a gaming machine with pivotable displays.
Brunell et al. (US Pub. No. 2013/0184078 A1) teaches a gaming system wherein a presentation is shared across gaming machines.
Cornell (US Pat. No. 9,652,929 B2) teaches a gaming system comprising a gaming cabinet with side mount variable configuration wing panels which can be moved from open to close configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/22/2021